IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                March 19, 2008
                                No. 06-41787
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

YESSINIA VALENTIN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-710-2


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      A jury found Yessinia Valentin guilty of one count of conspiracy to possess
more than five kilograms of cocaine with intent to distribute and one count of
possession of more than five kilograms of cocaine with intent to distribute, in
violation of 21 U.S.C. §§ 841, 846. She appeals her conviction, arguing that the
district court abused its discretion in denying her requested jury instruction on
the offense of duress and in precluding her counsel from arguing duress to the
jury. Finding no error, we affirm.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-41787

      This court reviews a district court’s refusal to give a requested jury
instruction for abuse of discretion. See United States v. Clements, 73 F.3d 1330,
1338 (5th Cir. 1996). A defendant who seeks an instruction on an affirmative
defense such as duress must present sufficient evidence for a reasonable jury to
find in the defendant’s favor. See United States v. Stone, 960 F.2d 426, 432 (5th
Cir. 1992).
      The district court committed no abuse of discretion. The court reasonably
concluded that, given the evidence, Valentin did not make a sufficient showing
that she was under a present, imminent, and impending threat of such a nature
as to induce a well-grounded apprehension of death or serious bodily injury, that
she had not recklessly or negligently placed herself in a situation in which it was
probable that she would be forced to choose criminal conduct, and that she had
no reasonable legal alternative to violating the law. See United States v. Posada-
Rios, 158 F.3d 832, 8753 (5th Cir. 1998). Accordingly, it was not an abuse of
discretion for the court to deny the instruction or to refuse to allow counsel to
present the defense to the jury.
      The judgment of the district court is AFFIRMED.




                                        2